     Case: 3:19-cv-00217-MPM-JMV Doc #: 125 Filed: 03/29/21 1 of 1 PageID #: 659




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


LINDA BERKLEY                                                                     PLAINTIFF

V.                                            CIVIL ACTION NO. 3:19-CV-217-MPM-JMV

LAFAYETTE COUNTY, MISSISSIPPI, et al.                                          DEFENDANTS


                                           ORDER

              Before this court is the Defendants’ Unopposed Motion to Extend Discovery and

Motions Deadlines [124]. For good cause shown, the court finds that the motion is well taken

and should be granted. Accordingly, discovery is now due by June 1, 2021 and the Daubert and

dispositive motions are now due by June 15, 2021.

       SO ORDERED this, the 29th day of March, 2021.



                                            /s/Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
